Citation Nr: 1113104	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-33 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating higher than 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to December 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD does not cause total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability rating higher than 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126-4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

These VCAA notice requirements apply to all five elements of a claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  The Supreme Court rejected the notion that all VA notice errors are presumptively prejudicial.  

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.

The Veterans Court further held in Vazquez that, for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009) the Federal Circuit vacated and remanded important aspects of the lower Veterans Court's holding.  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in November 2005, May 2006, and September 2009.  The letters, especially in combination, informed him of the type of evidence required to substantiate his claim for a higher rating for this disability and of his and VA's respective responsibilities in obtaining this supporting evidence.  The May 2006 and September 2009 letters also complied with Dingess by discussing the disability rating and downstream effective date elements of his claim.  Of equal or even greater significance, after providing that additional Dingess notice, the RO readjudicated the claim in the August 2007 SOC and again in the February 2010 SSOC, including considering the additional evidence received in response to that additional notice.  See again Mayfield IV and Prickett, supra.  Therefore, any arguable timing defect in the provision of that additional notice has been rectified.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records, private treatment records, VA treatment records, and arranged for two VA compensation examinations in December 2005 and October 2009 to assess and then reassess the severity of his PTSD.  Since there is sufficient evidence to fairly decide this claim insofar as determining the severity of this disability, yet another examination is not needed.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and appellate review may proceed without prejudicing the Veteran.  

II.  Entitlement to a Disability Rating Higher than 70 Percent for PTSD

The Veteran initially received a 30 percent rating for his PTSD in an April 2001 RO decision granting service connection, retroactively effective from December 23, 1999, the date of receipt of his claim for service connection.  The RO increased this rating to 50 percent, effective from January 10, 2001, in the May 2006 rating decision.  In that same May 2006 rating decision, the RO also granted the Veteran the current 70 percent rating as of November 4, 2005.  

Concerning this claim, the Veteran did not appeal the 30 percent rating when it was initially assigned following the grant of service connection in an earlier April 2001 RO decision, so the present level of disability due to this condition is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that in determining the present level of disability for any increased evaluation claim, the Board must consider whether to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from one year before the claim was filed, in this case, November 2004, until VA makes a final decision on the claim.  See Hart, supra; See also 38 U.S.C.A. § 5110(b)(2) (West 2002 and Supp. 2010); 38 C.F.R. § 3.400(o)(2) (2010).

The Board notes that the RO already assigned what amounts to a "staged" rating since the Veteran's psychiatric disability was initially evaluated as 30 percent disabling from December 23, 1999, and has been evaluated higher, as 50 percent disabling, effectively since January 10, 2001.  Most recently, the RO determined the Veteran's PTSD is 70 percent disabling since November 4, 2005.  The question, therefore, is whether his rating should be further staged.  For reasons and bases that will be discussed, the Board finds this is the appropriate rating for this condition, so it will remain in effect.  38 C.F.R. § 4.7.

Mental disorders are evaluated under a general rating formula found at 38 C.F.R. § 4.130.  The fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed in 38 C.F.R. § 4.130.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's existing 70 percent rating for his psychiatric disorder is rated under Diagnostic Code 9411 for PTSD.  38 C.F.R. § 4.130.  As provided by the VA Schedule for Rating Disabilities, a 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  However, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

In determining whether the Veteran meets the criteria for an increased rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 31-40 indicates "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.

Here, the evidence of record does not support assigning a rating higher than 70 percent for the Veteran's PTSD based on the symptoms he is evidencing and has shown in the recent past.  38 C.F.R. § 4.7.    

The report of the December 2005 VA general examination notes the Veteran's treatment history for his PTSD, including medications and prior hospitalizations in 2000.  The Veteran stated he has had major changes in his daily activities, such as lacking motivation for personal hygiene, practicing crowd avoidance, and decreased interest in holidays, sex, and close relationships.  He complained of increased anxiety and stated that he isolated himself.  The examiner noted that the Veteran was forced to take medical retirement in 1997 due to cardiac problems but that he had also worked temporarily at various locations subsequent to his retirement.  The Veteran reported poor relationships and intolerance with co-workers and maintained that he had been laid off from his temporary jobs due to his anger problems.    

During the objective clinical portion of that evaluation, the examiner specifically observed that the Veteran's behavior, appearance, and hygiene were appropriate.  However, affect and mood were abnormal with impaired impulse control, unprovoked irritability, and periods of violence.  The periods of violence were noted to intensify his depression and affect his motivation to work and provide self-care.  Abnormal speech was present, and the Veteran was somewhat withdrawn.  The examiner noted the absence of delusions, hallucinations, obsessional rituals, and homicidal ideations.  Passive thoughts of death were noted.  The Veteran's thought process was appropriate, and judgment was not impaired.  

The examiner assigned a GAF score of 55, which is indicative of moderate symptoms based on the Veteran's moderate difficulty in social and occupational settings.  Concerning this, the examiner noted that the Veteran does not mentally have problems performing activities of daily living but is unable to maintain effective work and social relationships due to his anger and inability to get along with supervisors and co-workers.  The examiner further indicated the Veteran was not a danger to himself or others.  

VA treatment records dated from November 2004 to March 2006 indicate the Veteran's ongoing diagnosis of PTSD and continued use of medication in an attempt to control this disorder.  These treatment records include the Veteran's reports of feelings of depression and low energy levels.  There is no evidence of either homicidal or suicidal ideations.  

VA treatment records dated from September 2009 to February 2010 include the Veteran's participation in a stress reduction therapy group to help manage his PTSD symptoms.  A February 2010 treatment record notes that his symptoms are stable and that his depression is in remission.  Further, the mental examination indicates that he was alert and attentive, with mood in the normal range and lacking suicidal and homicidal ideations.  

The most recent VA compensation examination was in October 2009, and the 
examiner reviewed the Veteran's claims file and medical records for the pertinent history.  The Veteran is still on medication and receiving treatment for his PTSD.  He reported difficulty sleeping, intrusive memories, disturbing dreams, chronic depression, irritability, hypervigilance, anxiety attacks, and startle response.  The examiner also noted that the Veteran appeared to have worsened since the last evaluation in December 2005.  Concerning this, the examiner stated that since the Veteran had a stent inserted in October 2008, he had experienced problems with lethargy, fatigue, and lack of intimacy.  Further, the examiner noted that the Veteran had short term memory problems beginning in 2005 and that he had also been unemployed since 2006.  

During the objective clinical portion of the evaluation, the examiner observed that the Veteran was pleasant and cooperative.  Further, his speech was normal although he had problems paying attention.  The examiner also noted that the Veteran experienced anxiety attacks and had problems with crowds.  The Veteran had intact thought processes and denied suspicion, paranoia, obsessive rituals, hallucinations and homicidal thoughts.  He did, however, admit to suicidal thoughts of death wishes.  The symptoms he exhibited of PTSD included disrupted sleep, recurrent nightmares, intrusive memories, hyperstartle to loud noise, short term memory loss, depressed mood, and irritability.  

This examiner determined that the Veteran had moderately severe, chronic PTSD.  His GAF score was 45, which indicates that he had severe symptoms or serious impairment in social and occupational functioning.  The examiner also indicated that the Veteran appeared to have extreme difficulty in performing activities of daily living and needed encouragement from his wife to take care of personal hygiene and take his medications.  Further, the Veteran quit many jobs because he was frustrated.  The examiner also determined that the Veteran did not pose a threat of danger to himself or others.  

The Veteran's friend also submitted a statement concerning the severity of the Veteran's PTSD.  In this December 2005 statement, the Veteran's friend stated that the Veteran was incapable of working by himself, that he suffered from a high level of tension and anxiety around people, and was quick to anger.  Additionally, statements from the Veteran's wife, a Geriatric Mental Health Specialist, dated in January 2006, March 2007, and September 2009, show that the Veteran slept almost 12 hours a day and was withdrawn and isolating himself in his house.  Further, the statements reflect that the Veteran was very negative in his outlook on life.  The most recent statement, received in September 2009, claims that the Veteran had experienced short term memory loss since the stent was inserted in his chest and could not remember if he had taken his medication.    

When considering this evidence in the aggregate, the Veteran's PTSD is most appropriately rated at his current 70 percent level.  Summarily speaking, the December 2005 and October 2009 GAF scores indicate that the Veteran had moderate impairment in December 2005 and serious impairment in 2009.  However, he does not have the majority of the symptoms associated with a disability rating sufficient to warrant a 100 percent rating.  38 C.F.R. §§ 4.3, 4.7.  This is not to say he does not experience significant or noteworthy symptoms as a result of his PTSD.  Rather, the Veteran's existing 70 percent rating contemplates these symptoms, including the anger issues and problems maintaining occupational relationships.  

The Veteran's PTSD does not warrant a higher 100 percent rating because he does not have total occupational and social impairment specifically due to his PTSD.  The Board acknowledges that both the Veteran and his wife, who is a mental health specialist, submitted statements attesting to his claims of total social and occupational impairment due to his PTSD and describing some of his symptoms, which they are certainly capable of doing.  However, it was also noted in the December 2005 VA examination that the Veteran was medically forced to retire in 1997 due to cardiac problems, not as a result of his PTSD.  The Veteran has admitted to only suicidal thoughts, but there is no indication he actually had active intent or has any plans to harm himself, either now or in the future.  There are also no credible indications of obsessional rituals interfering with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression (as opposed to just occasional) affecting the ability to function independently, appropriately and effectively, and spatial disorientation.  There is some indication the Veteran has issues of neglecting personal appearance and hygiene, some difficulty in adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships (as opposed to merely perhaps having some difficulty in doing this).  However, the overall evidence shows that he had no delusions, hallucinations, disorientation, or inability to perform the activities of daily living.  In fact, the mental examination in February 2010 specifically found that the Veteran's depression was in "remission" and his PTSD was clinically stable.  Therefore, the Veteran's PTSD does not rise to the level of social and occupational impairment required for an increased rating.

Accordingly, the Board finds that the medical and lay evidence does not support a rating higher than 70 percent for the Veteran's PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Since his condition has never been more than 70 percent disabling since one year prior to filing his current claim for a higher rating, there is no basis to further "stage" this rating under Hart.

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  Although the evidence shows that the Veteran has difficulty maintaining work relationships and temporary employment, the Board does not find that the Veteran's PTSD has markedly interfered with his ability to work above and beyond that contemplated by his currently assigned schedular rating.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  In Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that the disability rating, itself, is recognition that industrial capabilities are impaired.

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting that the Veteran is not adequately compensated for this disability by the regular rating schedule.  Although the Veteran has been hospitalized twice for his PTSD, the last time that this occurred was in January 2000.  Because the Veteran's evaluation and treatment for PTSD has been primarily on an outpatient basis and he has only been hospitalized twice for his disability, the Board finds that this does not rise to the level of frequent hospitalization.  Therefore, the Veteran's disability is being adequately compensated by the regular rating schedule.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for a disability rating higher than 70 percent for PTSD is denied.  


REMAND

Additional development is needed prior to further disposition of the claim for TDIU.  

The record shows that at his December 2005 VA examination, the Veteran reported that subsequent to his medical retirement in 1997 due to cardiac problems, he had been working at temporary jobs.  He maintained that he had been laid off from various temporary jobs due to his anger issues and problems getting along with supervisors and co-workers.  A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating has been raised by the record. 

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

In this case, the Veteran has been granted a 70 percent disability rating for PTSD.  The combined disability rating was 70 percent.  38 C.F.R. § 4.25, Table I, Combined Ratings Table (2010).  The Veteran currently meets the percentage criteria laid out in 38 C.F.R. § 4.16(a) (2010).  Therefore, the remaining question is whether the Veteran's service-connected disability prevents him from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(b) (2010).  

The Board finds that an opinion is needed as to whether the Veteran, solely as a result of his service-connected disability, is no longer able to be employed or whether he is more generally unemployable.  It does not appear that an examiner has yet been asked to render an opinion as to the overall effect of the Veteran's service-connected disability alone on his ability to obtain and retain employment.  Therefore, the prudent and thorough course of action is to afford the Veteran an examination to ascertain the impact of his service-connected disability on his unemployability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to ascertain the impact of his service-connected disability on his unemployability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner must evaluate and discuss the effect of the Veteran's service-connected disability on his employability.  The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disability (PTSD) without consideration of his non-service-connected disabilities, renders him unable to secure or follow a substantially gainful occupation.  The rationale for any opinion should be provided. 

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Thereafter, return the case to the Board.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


